PER CURIAM.
We affirm in all respects with the exception that we agree with appellant that she was entitled to an award of permanent alimony. On that issue we reverse and remand with directions that the award of periodic alimony be made permanent.
In affirming the trial court on all other points, we specifically reject the wife’s claim that the trial court erred in failing to award her a special equity in the wrongful death award recovered by the *93husband arising out of the death of the husband’s child by a previous marriage. Cf. Weisfeld v. Weisfeld, 545 So.2d 1341 (Fla.1989).
ANSTEAD, LETTS and HERSEY, JJ., concur.